IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE                                          :
                                                           :
                                                           :
                                                           :
                                                           :
              v.                                           :         I.D. No.: 2001015878
                                                           :
                                                           :
CARLOS B. CHAVEZ-MENDEZ,                                   :
                                                           :
                                                           :
           Defendant.                                      :


                                                    ORDER


                                               Submitted: 6/2/2020
                                                Decided: 6/8/2020

      John P. Daniello, Esq., 14 The Circle, 2nd Floor, Georgetown, DE 19947, Attorney for
Defendant.
Michael H. Tipton, Esq., 114 E. Market Street, Georgetown, DE 19947, Deputy Attorney
General Department of Justice, Georgetown, DE.


           On January 26, 2020, Carlos B. Chavez-Mende ( Defendant ) was arrested for multiple

counts of Possession of a Deadly Weapon During the Commission of a Felony, Assault Second

Degree, Aggravated Menacing, Unlawful Imprisonment First Degree, Endangering the Welfare

of a Child, and Malicious Interference with a Communication Device. Defendant waived his

preliminary hearing on January 31, 2020. To date, no information or indictment has been filed.

Defendant now moves for dismissal of all charges, arguing a violation of his right to a speedy

trial and Superior Court Criminal Rule 48(b).1



1
    Superior Court Criminal Rule 48(b) provides:
        The Court assesses speedy trial claims utilizing the four-pronged balancing test adopted

by the United State Supreme Court in the seminal case Barker v. Wingo.2 In Barker, the Court

held that courts should assess four factors in determining whether a particular defendant has been

deprived of the right to a speedy trial: (1) the length of delay, (2) the reason for the delay, (3) the

defendant's assertion of the right to a speedy trial, and (4) prejudice to the defendant.3 These four

factors are related factors and must be considered together with such other circumstances as
                    4
ma be relevant.

        Defendant was arrested on January 26, 2020. To date, no information or indictment has

been filed by the State.5 No specific length of delay automatically violates the right to a speedy
                                                                                                 6
trial; rather the length is dependent on the peculiar circumstances of the case.                     Considering the

circumstances, the Court finds that the delay is not attributable to the State. Here, the delay is

attributable to the present State of Emergency and the closure of court facilities.7 Such closure

prevents the State from filing an information or indicting Defendant. Therefore, the Court finds

the first two factors favor the State.

        Concerning the third factor, Defendant has asserted his right to a speedy trial by filing the

present motion to dismiss.

        The fourth factor is prejudice to the Defendant. The Court finds no prejudice to the

Defendant. Defendant s suffered anxiet is no worse than that suffered by other criminal



        If there is unnecessary delay in presenting the charge to a grand jury or in filing an information
        against a defendant who has been held to answer in Superior Court, or if there is unnecessary
        delay in bringing a defendant to trial, the court may dismiss the indictment, information or
        complaint.

2
  407 U.S. at 530, 92 S.Ct. 2182.
3
  Middlebrook v. State, 802 A.2d 268, 273 (Del. 2002) citing Barker, 407 U.S. at 530.
4
  Barker, 407 U.S. at 533.
5
  Defendant filed the motion to dismiss on May 21, 2020.
6
  Dabney v. State, 953 A.2d 159, 165 (Del. 2008) citing Barker, 407 U.S. at 530 31, 92 S.Ct. 2182.
7
  Administrative Order No. 6, In re: COVID-19 Precautionary Measures (Del. April 14, 2020).
defendants. Therefore, considering the Barker factors, the Court finds Defendant s speed trial

rights have not been violated.

          Defendant has also alleged a violation of Superior Court Rule 48(b). To warrant dismissal

under Rule 48(b), there must be an unnecessar dela               that is attributable to the State and such

delay must be established to have had a prejudicial effect upon defendant beyond that normally
                                                                                                   8
associated with a criminal justice system necessarily strained b a burgeoning case load.

    Such prejudice must be attributable to the prosecution and must have prejudiced the Defendant
                              9
in some measurable wa .

          Defendant has failed to demonstrate an unnecessary delay attributable to the State. As

this Court already discussed, the delay is attributable to the State of Emergency and court

closures. Furthermore, the Court does not find that Defendant was prejudiced beyond that

normally associated with the criminal justice system.10 Defendant has not demonstrated any loss

of evidence and his anxiety is no worse than any other defendant s in the criminal justice system.

Defendant has failed to show unnecessary delay attributable to the State, or any measurable

prejudice to the Defendant beyond that of an ordinary party to the criminal justice system.

Therefore, dismissal pursuant to Superior Court Criminal Rule 48(b) is not warranted.

          Considering the foregoing, Defendant s motion to dismiss is DENIED.

IT IS SO ORDERED.

                                                                                _____________________
                                                                                 Richard F. Stokes, Judge




8
  State v. MacDonough, 2018 WL 501429, at *4 (Del. Super. Ct. Jan. 12, 2018).
9
  Id.
10
   See Id.